Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard and Catherine Snyder appeal the district court’s orders dismissing their civil action and reconsideration of that order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Snyder v. Greenberg Traurig, LLP, No. 1:08-cv-01270-GBL-TCB (E.D. Va. Oct. 29, 2009 & Jan. 11, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.